Exhibit 3.1 STATE OF NEVADA ROSS MILLER Secretary of State OFFICE OF THE STATE SECRETARY OF STATE. SCOTT W. ANDERSON Deputy Secretary For Commercial Recordings Filing Acknowledgement January Job Number Corporation Number C20080401-0866 E0174822008-9 Filing Description Document Filing Number Date/ Time of Filing Amendment 20080225204-05 March31, 2008 04:21:02 PM Corporation Name Resident Agent CHINA NATURAL RESOURCES INC. CSC SERVICES OFNEVADA INC. The attached document(s) were filed with the Nevada Secretary of State, Commercial Recording Division. The filing date and time have been affixed to each document, indicating thedate and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N.
